In re Essex Insurance Company; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Ascension, 23rd Judicial District Court Div. E, No. 89,306; *361to the Court of Appeal, First Circuit, No. 2009 CW 2353.
Granted in part. The judgment of the trial court granting summary judgment in favor of defendants is reversed. Genuine issues of fact and law remain with regard to whether the Combination General Endorsement applies to exclude relator’s duty to defend and provide coverage to these insureds for the claims of plaintiffs. In all other respects, the application is denied.